FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of February, 2011 Brazilian Distribution Company (Translation of Registrants Name Into English) Av. Brigadeiro Luiz Antonio, 3142 São Paulo, SP 01402-901 Brazil (Address of Principal Executive Offices) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F) Form 20-F X Form 40-F (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (1)): Yes No X (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (7)): Yes No X (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes No X COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO AUTHORIZED-CAPITAL PUBLICLY-HELD COMPANY Corporate Taxpayers ID (CNPJ/MF) 47.508.411/0001-56 CALL NOTICE EXTRAORDINARY GENERAL MEETING The shareholders of COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO ( Company ) are hereby summoned to meet, on March 14, 2011, at 11:00 am, at the Companys headquarters, at Avenida Brigadeiro Luiz Antonio, 3142, in the city of São Paulo, in order to resolve on the following Agenda: 1. Approve the a cquisition, by the subsidiary of the Company, Barcelona Comércio Varejista e Atacadista S.A., of 250,001,000 common shares class "a" issued by Sendas Distribuidora S.A. held by Sendas S.A. Shareholders who intend to be represented at the Meeting called hereby are required to submit, seventy-two (72) hours prior to the Meeting, all applicable documents that evidence their capacity as shareholder of the Company and the powers of attorney. The documents shall be forwarded to the Companys Legal Department located at Avenida Brigadeiro Luiz Antônio, 3.142, in the Capital of the State of São Paulo, against receipt of filing. A copy of the Exhibit 19 of the CVM Instruction no. 481/2009 referring to this Agenda is available to Shareholders at the Companys headquarters and at the São Paulo Stock Exchange (BOVESPA), pursuant to Articles 124 and 135 of Law 6,404/76. São Paulo, February 23, 2011. ABILIO DOS SANTOS DINIZ Chairman of the Board of Directors SIGNATURES Pursuant to the requirement of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Date:February 24, 2011 By: /s/ Enéas César Pestana Neto Name: Enéas César Pestana Neto Title: Chief Executive Officer By: /s/ Vitor Fagá de Almeida Name:Vitor Fagá de Almeida Title: Investor Relations Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates offuture economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
